Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST Dreyfus International Bond Fund On October 22, 2014, Dreyfus International Bond Fund, a series of The Dreyfus/Laurel Funds Trust (the “Fund”), purchased 18,600 4.4% Notes, due November 1, 2034, issued by Verizon Communications (CUSIP # 92343VCQ5) (the “Notes”), at a purchase price of $99.276 per Note, including an underwriting discount of 0.750% per Note. The Notes were purchased from Morgan Stanley & Co., LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. Citigroup C.L. King & Associates Deutsche Bank Drexel Hamilton J.P. Morgan Lebenthal Capital Markets Loop Capital Markets Mizuho Securities Morgan Stanley RBS US Bancorp Wells Fargo Securities Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on February 25-26, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST Dreyfus International Bond Fund On December 4, 2014, Dreyfus International Bond Fund, a series of The Dreyfus/Laurel Funds Trust (the “Fund”), purchased 2,550 3.73% Notes, due December 15, 2024, issued by Becton Dickinson and Co, (CUSIP #075887BF5) (the “Notes”), at a purchase price of $100.00 per Note, including an underwriting discount of 0.650% per Note. The Notes were purchased from Goldman, Sachs & Co. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: Banca IMI BNP PARIBAS BNY Mellon Capital Markets, LLC Citigroup Goldman, Sachs & Co. ING J.P. Morgan Mizuho Securities Morgan Stanley MUFG Standard Chartered Bank The Williams Capital Group, L.P. Wells Fargo Securities Accompanying this statement are materials presented to the Board ofTrustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on February 25-26, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST Dreyfus International Bond Fund On December 4, 2014, Dreyfus International Bond Fund, a series of The Dreyfus/Laurel Funds Trust (the “Fund”), purchased 2,400 4.69% Notes, due December 15, 2044, issued by Becton Dickinson and Co, (CUSIP #075887BG3) (the “Notes”), at a purchase price of $100.00 per Note, including an underwriting discount of 0.875% per Note. The Notes were purchased from Goldman, Sachs & Co. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: Banca IMI BNP PARIBAS BNY Mellon Capital Markets, LLC Citigroup Goldman, Sachs & Co. ING J.P. Morgan Mizuho Securities Morgan Stanley MUFG Standard Chartered Bank The Williams Capital Group, L.P. Wells Fargo Securities Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on February 25-26, 2015. These materials include additional information about the terms of the transaction.
